Citation Nr: 1208699	
Decision Date: 03/07/12    Archive Date: 03/19/12

DOCKET NO.  08-32 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for acromioclavicular separation of the right shoulder prior to September 10, 2009, and in excess of 30 percent as of that date.

2.  Entitlement to an effective date prior to September 10, 2009 for the assignment of a 30 percent rating for acromioclavicular separation of the right shoulder.

3.  Entitlement to a compensable rating for left ear hearing loss disability.

4.  Entitlement to service connection for mild degenerative joint disease of the acromioclavicular joint of the left shoulder, as secondary to service-connected acromioclavicular separation of the right shoulder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission

WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1990 to December 1996.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied the claims sought.

In an October 2009 rating decision, the Waco RO granted a 30 percent rating for the Veteran's service-connected acromioclavicular separation of the right shoulder, effective September 10, 2009.  Although the RO has granted a higher rating for the Veteran's acromioclavicular separation of the right shoulder during the pendency of this appeal, inasmuch as higher ratings for this disability are available, and the Veteran is presumed to seek the maximum available benefit for a disability, the claim for a higher rating remains viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In January 2011, the Veteran testified before the undersigned Acting Veterans Law Judge at a Board hearing at the RO.  A copy of the transcript is of record.

The issue of entitlement to a compensable rating for left ear hearing loss disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.

2.  As the Veteran is right-handed, his service-connected acromioclavicular separation of the right shoulder affects his major upper extremity.

3.  Prior to September 10, 2009, the Veteran's acromioclavicular separation of the right shoulder was manifested by decreased motion (but still greater than midway between side and shoulder level) and pain.

4.  On and after September 10, 2009, the Veteran's acromioclavicular separation of the right shoulder was manifested by decreased motion (but still greater than to 25 degrees from the side), pain, and guarding of motion; no ankylosis was found.

5.  The Veteran's claim of entitlement to an increased rating for acromioclavicular separation of the right shoulder was received on May 22, 2007.

6.  On September 10, 2009, it became factually ascertainable that an increase in the Veteran's acromioclavicular separation of the right shoulder had occurred.

7.  The collective evidence (to include the only, competent, probative opinion on the question of the etiology of this disability) tends to support a finding that mild degenerative joint disease of the acromioclavicular joint of the left shoulder is as likely as not related to the Veteran's service-connected acromioclavicular separation of the right shoulder.


CONCLUSIONS OF LAW

1.  Prior to September 10, 2009, the criteria for a rating in excess of 20 percent for service-connected acromioclavicular separation of the right shoulder were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5201 (2011).  

2.  On and after September 10, 2009, the criteria for a rating in excess of 30 percent for service-connected acromioclavicular separation of the right shoulder are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5201 (2011).  

3.  The criteria for an effective date prior to September 10, 2009, for the grant of a 30 percent rating for acromioclavicular separation of the right shoulder have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.400 (2011).

4.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for mild degenerative joint disease of the acromioclavicular joint of the left shoulder are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), codified in pertinent part at            38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim. 

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held the plain language of 38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to the VCAA be provided "at the time" or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement articulated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that all required notice, including notice related to disability rating and effective dates, was sent to the Veteran in a June 2007 letter, prior to the April 2008 rating decision on appeal.

The Board also finds the Veteran has been afforded adequate assistance in regard to the claims on appeal.  The Veteran's service treatment records are of record, as are treatment records from VA and non-VA medical providers identified by the Veteran as having relevant records.  The Veteran has been afforded appropriate VA medical examinations in response to the claims.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the Veteran's claims; the Board is also unaware of any such evidence. 

Accordingly, the Board will address the merits of the claims. 



Increased Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007). 

As indicated, the RO has already granted staged ratings for the disability under consideration; hence, the Board will consider the propriety of the rating assigned at each state, to include whether any further staged rating of the disability is warranted.

The ratings for the Veteran's acromioclavicular separation of the right shoulder have been assigned pursuant to Diagnostic Codes 5201.  As the Veteran is right-handed, his acromioclavicular separation of the right shoulder affects his major extremity.

Pertinent to the major extremity, under Diagnostic Code 5201, a 20 percent rating is assigned for limitation of motion of the arm to shoulder level.  A 30 percent rating is assigned for limitation of motion of the arm midway between side and shoulder level.  A 40 percent rating is assigned for limitation of motion of the arm to 25 degrees from the side.

Normal range of motion of the shoulder is as follows: forward elevation (flexion) to 180 degrees; abduction to 180 degrees; internal rotation to 90 degrees; and external rotation to 90 degrees.  38 C.F.R. § 4.71a, Plate I (2011).

The Board also notes that, when evaluating such musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2011); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  See also Johnson v. Brown, 9 Vet. App. 7 (1996).

The Veteran claims that he is entitled to a higher rating for acromioclavicular separation of the right shoulder.  The Board disagrees as the Veteran has not met the criteria for a higher rating for either rating period on appeal.

For the period prior to September 10, 2009, the relevant evidence of record includes a VA examination report and VA outpatient treatment records.  On December 2007 VA examination, the Veteran complained of constant pain with intermittent weakness and instability or giving way of the right shoulder.  The Veteran reported flare-ups of the right shoulder, resulting in increased pain and lasting for 15 minutes at a time.  Flare-ups occurred when the right arm was positioned over the head or there was pressure on the right shoulder.  Relief was obtained by resting the arm in neutral position and taking pain medication.  During a flare-up, the Veteran would lose use of his right arm until the flare was alleviated.  The Veteran reported that in July, the Veteran dislocated his shoulder but was able to put it back into its socket.  The Veteran's right shoulder disability had no effect on his occupation.  The Veteran could attend to activities of daily living.  The examiner noted that the Veteran was right handed.

On physical examination, range of motion testing of the right shoulder revealed flexion to 140 degrees, abduction to 90 degrees, external rotation to 80 degrees, and internal rotation to 60 degrees.  The Veteran had pain in the right shoulder with an increase of pain at the extreme ranges of motion.  There was also pain/tenderness on palpation of the right shoulder.  No objective evidence of painful motion, edema, effusion, instability, weakness, redness, heat, abnormal movement, or guarding of movement was found.  No ankylosis was present.  The Veteran was diagnosed with residuals of a right shoulder acromioclavicular separation.  Additional limitation of joint function was noted to be caused by pain, including pain on repeated use and pain during flare-ups, fatigue, weakness, lack of endurance, and incoordination; however, there was no change in range of motion due to any of these factors after multiple repetitions.

VA outpatient treatment records reflect that in July 2008, the Veteran complained of pain in the right shoulder.  He specifically noted that he had difficulty moving his arm away from his body, working overhead, and reaching up, as well as reaching behind.  On physical examination, the Veteran had positive primary and secondary impingement signs in the right shoulder with supraspinatus muscles inhibited by pain.  The Veteran had difficulty reaching behind his back or placing his hand behind his head.  Later that month, the Veteran reported for further treatment.  Partial range of motion testing was performed, with abduction to 90 degrees of flexion with pain.

In October 2008, the Veteran complained of ongoing problems with his right shoulder.  He reported that recurrent dislocations occurred about once per month, usually when he reached to pick up something and felt movement in shoulder and sharp pain.

The Board finds that for the period prior to September 10, 2009, the Veteran's acromioclavicular separation of the right shoulder did not meet the criteria for a rating in excess of 20 percent.  On examination in December 2007, the Veteran's range of motion for his right shoulder was greater than shoulder level for flexion and at shoulder level for abduction.  See 38 C.F.R. § 4.71a, Plate I (shoulder level at 90 degrees of flexion or abduction).  Further, Veteran did not have any further decreased range of motion of the right shoulder due to DeLuca factors.  Although the Veteran did complain of flare-ups, he mentioned that flare-ups only occurred for 15 minutes at a time, and were relieved with rest and pain medication.  As such, a higher rating for the period prior to September 10, 2009 is not warranted.

For the period on and after September 10, 2009, the relevant evidence includes a VA examination report, VA outpatient treatment records, and private treatment records.  On September 2009 VA examination, the Veteran complained of popping and cracking in his right shoulder, as well as a constant pain, described as a seven out of ten on the pain scale.  He noted that he did not use his right arm for heavy activities.  He stated, however, that fortunately his employment involved operating a machine, and he only dealt with buttons and switches.  As such, his shoulder did not affect his employment.  The Veteran also noted that he was able to perform the usual daily activities of daily living.  He described popping of the right shoulder, but he was unsure as to whether the shoulder went out of the socket.  The Veteran noted that his right shoulder pain radiated to the right trapezius, and he was unable to sleep on his right side.  Regarding flare-ups of the right shoulder, the Veteran reported constant pain.  No episodes of dislocation or recurrent subluxation were reported.  The Veteran's right shoulder had no effect on his occupation or usual daily activities or recreational.  The Veteran was able to drive, but avoided driving for long periods of time because his shoulders would get achy and stiff.

On physical examination, forward flexion of the right shoulder was to 70 degrees, internal rotation was to 90 degrees, external rotation was to 45 degrees, and abduction was to 70 degrees.  There was pain upon abduction and forward flexion at the extreme of the ranges of motion.  The Veteran was able to reach his lower back with both shoulders with pain from the sides of his body to the end of movement.  There was no tenderness, swelling, redness, or abnormal movement, but there was guarding of movement in the right shoulder.  The Veteran had normal musculature and strength for below the shoulder movements, weakness for overhead movements, and normal stability.  Repetitive abductions did not decrease range of motion or function.  No ankylosis was present.  X-rays of the right shoulder revealed degenerative joint disease of the acromioclavicular joint with impingement.

Outpatient VA treatment from September 2009 reflects that the Veteran's range of motion for the right shoulder was to 90 degrees of flexion, to 65 degrees of abduction, to 70 degrees of external rotation, and 60 degrees of internal rotation.  An October 2009 VA treatment record reveals that the Veteran complained of frequent popping in the right shoulder, causing burning pain and release of whatever he was holding.  Physical examination revealed no improvement in range of motion.  Right shoulder flexion was to 90 degrees and abduction was to 75 degrees.  Right shoulder external rotation was to 70 degrees and internal rotation was to 60 degrees.

Private medical records from December 2010 through January 2011 reveal that in January 2011 the Veteran reported constant pain in his right shoulder, and loss of motion in his shoulders.  The Veteran had undergone steroid injections and took oral narcotics and oral steroids.  On physical examination, the Veteran's right shoulder was somewhat tender over the acromioclavicular joint and slightly over the anteromedial shoulder near the anteromedial corner of the acromion process.  Range of motion was to 35 degrees of flexion, to 70 degrees of abduction, to 80 degrees of internal rotation, and to 25 degrees of external rotation.  Motor function was intact except for some weakness of the intrinsics of his right arm.  The Veteran was diagnosed with arthrosis of the acromioclavicular joint and some partial-thickness fraying of the rotator cuff due to a prior acromioclavicular separation of the right shoulder.

The Board finds that for the period on and after September 10, 2009, the Veteran's acromioclavicular separation of the right shoulder does not meet the criteria for a rating in excess of 30 percent.  On examination in September 2009, the Veteran's range of motion for his right shoulder was midway between side and shoulder level, but was not to 25 degrees or less from the side.  Further, Veteran did not have any further decreased range of motion of the right shoulder due to DeLuca factors.  Range of motion testing from outpatient VA treatment and private treatment, although not performed in their entirety as in a VA examination, also did not reflect that the Veteran's right arm was limited to 25 degrees from the side.  As such, the Board finds that the Veteran does not meet the criteria for a rating in excess of 30 percent for acromioclavicular separation of the right shoulder for the period on and after September 10, 2009.

The Board has also considered the applicability of other diagnostic codes for rating this disability, but finds that no other diagnostic code provides a basis for higher rating for either period on appeal.  In this regard, the Board has considered the criteria set forth in Diagnostic Code 5200 for disabilities involving ankylosis of the scapulohumeral articulation.  However, there is no evidence of ankylosis in the right shoulder joint to warrant consideration of a disability rating under such code for either rating period.  The Veteran's right shoulder disability has not been shown to involve any impairment of the humerus, clavicle, scapula, radius, or ulna; thus, Diagnostic Codes 5202, 5203, 5210, 5211, or 5212 are not applicable.  The disability also has not been shown to involve any other factors that would warrant evaluating the disability under any other provisions of VA's rating schedule.  

Based upon the guidance of the Court in Hart, 21 Vet. App. at 509-510, the Board has considered whether any further staged ratings are appropriate.  In the present case, the Board finds that no staged ratings for the right shoulder disability are warranted.

Extra-Schedular Consideration

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1). 

The Court has held that the threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects the manifestations of the disability are contemplated by the schedular criteria.  In sum, there are no demonstrated symptoms or impairment suggesting that the average industrial impairment from his right shoulder disability would be in excess of that contemplated by the Veteran's ratings under the rating criteria.  Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order.

Effective Date

The assignment of effective dates of awards is generally governed by 38 U.S.C.A.  § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a);      38 C.F.R. § 3.400.  An effective date for a claim for increase may be granted prior to the date of claim if it is factually ascertainable that an increase in disability had occurred within one year from the date of claim.  38 U.S.C.A. § 5110(b)(2);          38 C.F.R. §§ 3.400(o)(1) and (2).

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.             38 U.S.C.A. § 5101(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.151(a) (2011).  Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his duly authorized representative, or a person acting as next friend who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a) (2011).

Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered as filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a).

Under 38 C.F.R. § 3.157(a), a report of examination or hospitalization will be accepted as an informal claim for increase or to reopen, if the report relates to a disability that may establish entitlement.  However, there must first be a prior allowance or disallowance of a claim.  See 38 C.F.R. § 3.157(b) (2011).

Here, the Veteran requests that his 30 percent rating for acromioclavicular separation of the right shoulder be effective from May 22, 2007, the date of his claim for increase.  However, as discussed in detail above, the Veteran's acromioclavicular separation of the right shoulder was first shown to have increased in severity on VA examination dated on September 10, 2009.  As the law requires the effective date of an award based on a claim for increase to be the date of receipt of the claim or the date entitlement arose, whichever is later, the Board finds that an effective date earlier than September 10, 2009 for the grant of a 30 percent evaluation for acromioclavicular separation of the right shoulder is not warranted.

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R.  § 3.303(d).

Here, the Veteran claims entitlement to service connection for a left shoulder disability only on a secondary basis, as due to his service-connected acromioclavicular separation of the right shoulder.  Under 38 C.F.R. § 3.310(a), service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  The Board observes that the provisions of 38 C.F.R. § 3.310 were amended, effective October 20, 2006, to conform to the holding in Allen.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See generally 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In this case, the Veteran has been diagnosed with mild degenerative joint disease of the acromioclavicular joint of the left shoulder.  See, e.g., September 2009 VA examination report.  The Board further finds that considering the totality of the record-to particularly include statements made by the September 2009 VA examiner-the collective evidence also supports a finding that there exists a medical nexus between current mild degenerative joint disease of the acromioclavicular joint of the left shoulder and the Veteran's service-connected acromioclavicular separation of the right shoulder.  In the September 2009 VA examination report, the examiner noted that the Veteran admitted to being very accident prone, and that he had fallen multiple times and suffered various injuries.  In this regard, the examiner opined that while the Veteran's left shoulder disability was not caused by the Veteran's service-connected acromioclavicular separation of the right shoulder, it was as likely as not aggravated by the right shoulder disability (as the Veteran overcompensated with use of his left shoulder to avoid using his right shoulder).

Thus, the only competent opinion on the nexus question tends to support the claim, and this opinion is not contradicted by any other competent evidence or opinion of record.  The Board points out that that VA adjudicators are not permitted to substitute their own judgment on a medical matter.  See, e.g., Colvin v. Derwinski, 1 Vet. App. 171, 173 (1991). 

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Given the facts noted above, and with resolution of all reasonable doubt in the Veteran's favor, the Board concludes that the criteria for service connection for mild degenerative joint disease of the acromioclavicular joint of the left shoulder are met.


ORDER

Entitlement to a disability rating in excess of 20 percent for acromioclavicular separation of the right shoulder prior to September 10, 2009, and in excess of 30 percent as of that date, is denied.

Entitlement to an effective date prior to September 10, 2009 for the assignment of a 30 percent rating for acromioclavicular separation of the right shoulder is denied.

Entitlement to service connection for mild degenerative joint disease of the acromioclavicular joint of the left shoulder, as secondary to service-connected acromioclavicular separation of the right shoulder, is granted.


REMAND

The Board finds that there is a further VA duty to assist the Veteran in developing evidence pertinent to his claim remaining on appeal.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

The record reflects that the Veteran was afforded VA examinations to determine the degree of severity of his left ear hearing loss disability in December 2007 and September 2009.  The examination reports include no assessment of the functional effects of the disability.  The Court has held that, "in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report."  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  At his Board hearing, the Veteran's representative specifically raised the possibility of extra-schedular consideration for the Veteran's left ear hearing loss.  Therefore, the December 2007 and September 2009 examination reports are not adequate for rating purposes. 

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA treatment records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The RO should undertake appropriate development to obtain any outstanding, pertinent medical records, to include any pertinent health treatment records from the Central Texas VA healthcare system which have not already been associated with the claims file. 

2.  Then, the Veteran should be afforded a VA examination to determine the current degree of severity of his left ear hearing loss.  The RO should ensure that the examiner provides all information required for rating purposes, to include an assessment of the functional effects of the disability on Veteran's ability to work and on his daily activities. 

3.  The RO also should undertake any other development it determines to be warranted. 

4.  Then, the RO should readjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and provided an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


